     Case 3:20-cv-00389-DPM-JJV Document 17 Filed 02/05/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CLAYTON M. JACKSON
Reg. #02682-509                                             PLAINTIFF

v.                      No. 3:20-cv-389-DPM-JJV

BRENT COX, Jail Administrator,
Greene County Jail; JAMES GLENN,
Sergeant, Greene County Jail; CODY
KELLEY, Detention Officer, Greene
County Jail; JEREMY HAMMONS,
USMS, aka Robert Jeremy Hammons;
and WESLEY MASSING, Detention
Officer, Greene County Jail                              DEFENDANTS

                                ORDER
     Unopposed partial recommendation, Doc. 10, adopted.           FED.   R.
CIV. P. 72(b) (1983 addition to advisory committee notes).       Jackson's
July and September 2020 failure to protect and due process claims
against Brent Cox and James Glenn will proceed.       Doc. 8 at 4-6.     All
other claims and Defendants are dismissed without prejudice.
     So Ordered.



                                  D.P. Marshall Jr.
                                  United States District Judge
